IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-10060
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS SAMUEL OCHOA,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 3:00-CR-486-1-M
                        --------------------
                          December 27, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Luis Samuel Ochoa has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Ochoa has filed a pro se

response.   Our independent review of counsel’s Anders brief,

Ochoa’s response, and the record discloses no nonfrivolous issue

for appeal.    Accordingly, counsel’s motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, Ochoa’s motions for the appointment of substitute counsel

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10060
                                -2-

and to supplement the record on appeal are DENIED, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.